Kellogg, J. (dissenting):
' Conceding, as we may, that rights of way existed over the forty-foot strip which entitled the owners of the adjoining lands to pass over it, and even to keep it open as a street, nevertheless the award of $30 damages is inadequate. From time to time the city., has paved, curbed, laid sidewalks and sewers along the street fronting upon this forty-foot strip, and has assessed upon the claimant as owner the cost thereof. The aggregate payments made by her for such purposes are $255.75. She paid the sums upon the claim of the city that she owned this land, which claim is entirely inconsistent with the now asserted rights of way. If the damage done by opening this street would equal or exceed that amount, the city is estopped from denying her right to be .reimbursed. The determination as to this piece of property should be annulled, and the matter remitted to the commissioners for further consideration, unless the respondent stipulates to increase the damages from $30 to $255.75, in which case the award is so modified, and as.modified is affirmed, without costs.
Award sustained, with costs against relator.